anDETAILED ACTION

EXAMINER’S AMENDMENT

1.	Please amend Claim 23 as follows. Please change the dependency so that it depends from Claim 21 and not the canceled Claim 22.


REASONS FOR ALLOWANCE


2.	Claims 21, 23-26, 28, 30, 32-35 and 37 allowed.



3.	The following is an examiner’s statement of reasons for allowance:

With respect to claim 21, Heo, Kim and Park and the other cited references no longer teach of the claimed invention as a whole.

Please note significant elements, such as claiming the concept of streaming video output for a first and second plurality of computer applications associated with first and second Li-Fi transmitters over the WiGig communication network. Furthermore, the claim notes the first and second plurality of computer applications are different, referencing the distinct user personas.

Similar reasoning is applied to Claim 30 as well.

Prior art, taken alone or in combination, do not teach of the claim limitations, not to this level of detail.

Conclusions
4.	Any comments considered necessary by applicant must be submitted no later the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


bou